In the Supreme Court of Georgia



                               Decided: June 21, 2021


              S21A0941. GILLIAM v. THE STATE.


     MCMILLIAN, Justice.

     In 2005, Kelvin Gilliam was jointly tried with Frederick Terrell

and Michael Stinchcomb on an indictment charging them with one

count of murder, one count of felony murder, multiple counts of

aggravated assault, and related firearms charges. The jury found

only Terrell guilty of murder, among other charges, but found

Gilliam and Stinchcomb guilty of multiple counts of aggravated

assault. The trial court sentenced Gilliam to serve a total of ten

years in prison, and Gilliam timely filed a motion for new trial. For

reasons that are not apparent from the record, that motion

languished for years, until Gilliam filed an amended motion for new

trial in May 2019, adopting all of the grounds set out in Terrell’s

amended motion for new trial. The trial court denied Terrell’s and
Gilliam’s motions, and both defendants filed a timely notice of

appeal directed to this Court. Because we do not have jurisdiction

over Gilliam’s appeal, however, we must transfer this case to the

Court of Appeals.

     This Court’s jurisdiction “is fixed by the Georgia Constitution

and the statutory law.” Duke v. State, 306 Ga. 171, 177 (3) (a) (829

SE2d 348) (2019). “It is not only the right but the duty of a reviewing

or appellate court to raise the question of its jurisdiction in all cases

in which there may be any doubt as to the existence of such

jurisdiction.” Welborne v. State, 114 Ga. 793, 796 (40 SE 857) (1902).

     Gilliam concedes that his convictions for aggravated assault do

not invoke this Court’s appellate jurisdiction. See Ga. Const. of 1983,

Art. VI, Sec. VI, Pars. II and III. Instead, citing Morrison v.

Morrison, 284 Ga. 112 (663 SE2d 714) (2008), Gilliam asserts that,

because Terrell’s appeal from his murder conviction would fall

within this Court’s jurisdiction, this Court should also extend

jurisdiction to his appeal “to foster judicial economy.” We

acknowledge that this Court has previously expressed a willingness

                                   2
to retain jurisdiction of certain appeals in the interest of judicial

economy, see id. at 112 (despite questioning jurisdiction, retaining

appeal for purposes of “judicial economy”), and we now address this

anomaly in our jurisprudence.

     It appears that this Court first invoked judicial economy as a

basis for subject matter jurisdiction in Beauchamp v. Knight, 261

Ga. 608, 610 n.1 (409 SE2d 208) (1991), in which we expressly noted

that the appeal was not an equity case, but nonetheless retained the

appeal for “reasons of judicial economy.” Since then, we have

occasionally expanded this concept to other appeals squarely outside

our jurisdiction. See, e.g., Nowlin v. Davis, 278 Ga. 240, 240 n.1 (599

SE2d 128) (2004) (“[D]espite the trial court’s discussion of equitable

principles in its second order and its grant of an equitable remedy,

this appeal is not an equity case within our appellate jurisdiction. In

the interest of judicial economy, however, we will resolve the appeal

on its merits.”).

     Because “[q]uestions pertaining to [this Court’s] jurisdiction

cannot be sidestepped or pretermitted, as they go to the threshold

                                  3
question of whether [this Court] has the authority to decide the

merits of the case[,]” Duke, 306 Ga. at 181 (3) (b), we must now

consider whether to retain Gilliam’s appeal and whether this line of

cases was rightly decided. As we have recently noted, “[w]hile, in

some cases, the interests of judicial economy may not be served

when a reversible error is addressed by appellate courts only after

the entry of a final judgment, that is not a problem this Court is

empowered to remedy.” Id. at 179 (3) (a). Here, the only basis for this

Court to exercise jurisdiction over Gilliam’s appeal would be to serve

the interest of judicial economy, but Gilliam points to no statute or

constitutional   provision   authorizing   this   Court   to   exercise

jurisdiction on that basis. None of the cases in which this Court has

exercised jurisdiction in the interest of judicial economy has

identified the basis of our authority to do so; in those cases we

pretermitted the jurisdictional question or actually recognized that

there was no basis for jurisdiction. Based on our independent

review, we discern no statutory or constitutional basis for invoking

this Court’s jurisdiction solely in the interest of judicial economy.

                                  4
Thus, we conclude that this line of cases was not rightly decided.

     However, we must now address whether considerations of

stare decisis nonetheless weigh in favor of retaining judicial

economy as a basis for exercising this Court’s jurisdiction. Under the

doctrine of stare decisis, we generally stand by our prior decisions to

“promote[]    the   evenhanded,       predictable,   and    consistent

development of legal principles, foster[] reliance on judicial

decisions, and contribute[] to the actual and perceived integrity of

the judicial process.” State v. Burns, 306 Ga. 117, 123 (2) (829 SE2d

367) (2019) (citation omitted). However, stare decisis “is not an

inexorable command[,]” and “[i]n reconsidering our prior decisions,

we must balance the importance of having the question decided

against the importance of having it decided right.” Id. (citation

omitted; emphasis in original). In making this determination, we

consider “the age of precedent, the reliance interests at stake, the

workability of the decision, and, most importantly, the soundness of

its reasoning.” Olevik v. State, 302 Ga. 228, 244-45 (2) (c) (iv) (806

SE2d 505) (2017) (citation and punctuation omitted).

                                  5
     We begin by noting that it is well settled that stare decisis

applies with the least force to constitutional precedents. See Ga.

Dept. of Nat. Resources v. Center for a Sustainable Coast, Inc., 294

Ga. 593, 601 (2) (755 SE2d 184) (2014). We have explained the

reason for this approach: “it is much harder for the democratic

process to correct or alter our interpretation of the Constitution than

our interpretation of a statute or regulation.” Id. (citation omitted).

But even in constitutional cases,

     [t]his doesn’t mean that we disregard stare decisis
     altogether . . . ; what it actually means is that the . . .
     soundness of reasoning [factor] becomes even more
     critical. The more wrong a prior precedent got the
     Constitution, the less room there is for the other factors
     to preserve it.

Olevik, 302 Ga. at 245 (2) (c) (iv) (punctuation omitted).

     Here, the soundness factor weighs heavily in favor of

overruling cases in which this Court has ignored the constitutional

parameters of its jurisdiction without any significant analysis. See

Olevik, 302 Ga. at 244 (2) (c) (iii) (lack of analysis and summary

conclusion supported overruling cases); State v. Hudson, 293 Ga.


                                    6
656, 661 (748 SE2d 910) (2013) (overruling holding that contained

no analysis). And none of the remaining factors support retaining

judicial economy as a basis for jurisdiction. The earliest case was

decided 30 years ago, and we have overruled decisions older than

that. See, e.g., Southall v. State, 300 Ga. 462, 468 (1) (796 SE2d 261)

(2017) (overruling 45-year-old precedent); Hudson, 293 Ga. at 661

(overruling 38-year-old precedent). And these “judicial economy”

cases created no reliance interest of the sort normally given weight

in stare decisis analysis. See, e.g., Savage v. State, 297 Ga. 627, 641

(5) (b) (774 SE2d 624) (2015) (substantial reliance interests are most

common in contract and property cases where parties may have

acted in conformance with existing legal rules in order to conduct

transactions). Finally, the exercise of jurisdiction based solely on

notions of judicial economy has no concrete standards, such that

neither litigants nor the Court of Appeals have been able to predict

when this Court will exercise such jurisdiction. We believe it is thus

more workable for both litigants and appellate courts to apply clear

jurisdictional rules as set out in our Constitution and statutes,

                                  7
which do not depend on whether this Court believes that deciding a

particular case is more expedient than transferring the case.1 Cf.

Duke, 306 Ga. at 185-86 (4) (noting significant workability problems

presented when a court has no means of predicting when a case may

be snatched from its docket).

     In sum, stare decisis factors weigh in favor of overruling these

precedents. Accordingly, we disapprove the following cases to the

extent that they purported to exercise this Court’s jurisdiction based

solely on judicial economy: Morrison, 284 Ga. at 112 (“Pretermitting

whether jurisdiction is proper in this Court, we have retained this

appeal for reasons of judicial economy.”); Nowlin, 278 Ga. at 240 n.1;

Gates v. Gates, 277 Ga. 175, 176 (1) (587 SE2d 32) (2003) (“We

conclude, therefore, that jurisdiction over this case lies in the Court

of Appeals. Nevertheless, we retain the case in the interests of



     1  We also note that we have not retained a case based on “judicial
economy” in over a decade, and in fact have transferred or returned several
cases to the Court of Appeals invoking “judicial economy” in unpublished
orders since that time. See, e.g., McDaniel-Ivey v. A&S Repairs & Remodeling,
Case No. S19A0109 (Sept. 24, 2018) (returning appeal to Court of Appeals in
part because “judicial economy is not a proper basis for this Court’s
jurisdiction”).
                                     8
judicial economy, and will decide the tort immunity question which

we posed upon granting this interlocutory appeal.”); Bush v. State,

273 Ga. 861, 861 n.1 (548 SE2d 302) (2001) (“Although we would

ordinarily transfer to the Court of Appeals a case in which the issue

on which our jurisdiction was predicated was not ripe for decision,

we deem it appropriate under the circumstances of this case to

retain jurisdiction as a matter of judicial economy.”); Glynn County

Bd. of Tax Assessors v. Haller, 273 Ga. 649, 649 (1) (543 SE2d 699)

(2001) (“Since the grant of equitable relief is merely ancillary to the

legal issue, this appeal is not an equity case within our appellate

jurisdiction. In the interest of judicial economy, however, we will

resolve the legal issues raised on appeal.”); Little v. City of

Lawrenceville, 272 Ga. 340, 340 (528 SE2d 515) (2000) (“Although it

now appears that the Court of Appeals has jurisdiction of this case,

we have retained it for reasons of judicial economy.”); Flint Elec.

Membership Corp. v. Barrow, 271 Ga. 636, 636 n.1 (523 SE2d 10)

(1999) (“Although this Court is without original appellate

jurisdiction in this case, we take jurisdiction of it in the interest of

                                   9
judicial economy.”); Douglas v. Wages, 271 Ga. 616, 617 n.2 (523

SE2d 330) (1999) (“Despite our lack of initial appellate jurisdiction,

we have addressed the merits of appellants’ appeal in the interest of

judicial economy.”); Parker v. Peaceful Valley Property Owners Assn.,

271 Ga. 325, 325 n.1 (519 SE2d 440) (1999) (“Although our

jurisdiction in this restrictive covenant case is questionable . . . , we

retain this appeal in the interest of judicial economy.”); Akins v.

Couch, 271 Ga. 276, 277 n.1 (518 SE2d 674) (1999) (“The Court of

Appeals of Georgia generally exercises jurisdiction over similar

cases that seek rescission and damages. Nevertheless, because the

parties have submitted briefs and have had oral argument before

this Court, in the interests of judicial economy, we will retain the

case.”); Schmidt v. Schmidt, 270 Ga. 461, 461 (510 SE2d 810) (1999)

(“We now hold that . . . jurisdiction lies in the Court of Appeals of

Georgia. For reasons of judicial economy, we address the merits and

reverse . . . .”); Cline v. McMullan, 263 Ga. 321, 321 n.1 (431 SE2d

368) (1993) (“Jurisdiction of this case lies in the Court of Appeals,

but this court elected to hear this appeal in the interest of judicial

                                   10
economy.”); Beauchamp, 261 Ga. at 610 (2) n.1 (“We did not transfer

this case back to the Court of Appeals for reasons of judicial economy

and in order to reaffirm our earlier holdings that declare such

appeals to be beyond our appellate jurisdiction.”).

     Because appeals of convictions for aggravated assault do not

fall within the scope of this Court’s subject matter jurisdiction, see

Ga. Const. of 1983, Art. VI, Sec. VI, Pars. II and III; OCGA § 15-3-

3.1, we transfer this appeal to the Court of Appeals.

     Appeal transferred to the Court of Appeals. All the Justices
concur.




                                 11